Title: To George Washington from Henry Knox, 31 July 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     New. Windsor 31 July 1782.
                  
                  The General officers who were directed by your Excellency to view the most proper place on West point, to erect a magazine, desired me to report, That it is their opinion that the hollow, west of Fort Clinton, under all circumstances, is the best place for that purpose.  I have the honor to be sir with the greatest Respect Your Excellencys most obedient Servant
                  
                     H. Knox
                  
               